
	
		III
		112th CONGRESS
		2d Session
		S. RES. 388
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Cardin (for himself,
			 Mr. Portman, Mr. Kerry, Ms.
			 Mikulski, Mr. Levin, and
			 Mr. Sessions) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  War of 1812 and The Star Spangled Banner, and recognizing the
		  historical significance, heroic human endeavor, and sacrifice of the United
		  States Army, Navy, Marine Corps, and Revenue Marine Service, and State
		  militias, during the War of 1812.
	
	
		Whereas the period beginning in 2012 and ending in 2015
			 marks the bicentennial celebration of the War of 1812 and The Star
			 Spangled Banner;
		Whereas the War of 1812, which has been referred to as the
			 Second War of Independence, confirmed the independence of the
			 United States from Great Britain in the eyes of the world and shaped the
			 expansion and growth of the United States in later decades;
		Whereas the United States declared war on Great Britain on
			 June 18, 1812, to redress wrongs including—
			(1)the impressment
			 of United States sailors;
			(2)the violation of
			 the neutrality rights of the United States; and
			(3)the violation of
			 the territorial waters of the United States;
			Whereas, despite the vastly superior size of the military
			 of Great Britain, the United States Army, Navy, Marine Corps, and Revenue
			 Marine Service (a predecessor of the United States Coast Guard), and State
			 militias (the predecessors of the National Guard), won a number of significant
			 victories, ensuring that the liberties won by the United States during the
			 Revolutionary War were not lost;
		Whereas major battles of the War of 1812 that were fought
			 on the water, including the battle between U.S.S. Constitution
			 and H.M.S. Guerriere, the Battle of Lake Champlain, and
			 victories on the Great Lakes, showcased the might, bravery, and war-fighting
			 tactics of the United States maritime forces;
		Whereas the decisive victory of Oliver Hazard Perry over a
			 British fleet near Put-In-Bay, Ohio in the Battle of Lake Erie ensured
			 that—
			(1)the United States
			 gained control of the Great Lakes; and
			(2)portions of the
			 Old Northwest Territory, such as Ohio, Michigan, Illinois, Minnesota, and
			 Wisconsin, remained part of the United States;
			Whereas State militias, the oldest component of the Armed
			 Forces of the United States, answered the call to service, defending their
			 communities and their country from aggression by Great Britain;
		Whereas United States forces seized the city of Mobile
			 from Spanish control in 1813, built Fort Bowyer to protect the city, and in
			 1814 successfully repelled a vastly larger British force from the city,
			 resulting in Mobile becoming one of the few permanent land concessions gained
			 by the United States during the War of 1812;
		Whereas Great Britain unleashed grievous attacks on the
			 capital of the United States, Washington, D.C., burning to the ground the
			 United States Capitol Building, the White House, and much of the rest of the
			 city;
		Whereas, after 2 ½ years of conflict, the British Royal
			 Navy sailed up the Chesapeake Bay in an attempt to capture Baltimore,
			 Maryland;
		Whereas United States forces at Fort McHenry, stationed in
			 the outer harbor of Baltimore, Maryland under the command of Brevet Lieutenant
			 Colonel George Armistead, withstood nearly 25 hours of bombardment by the
			 British forces and refused to yield, thereby forcing the British to give up the
			 invasion and withdraw;
		Whereas Francis Scott Key, a United States lawyer who was
			 being held by the British on board a United States flag-of-truce vessel in the
			 harbor, saw by the dawn’s early light, as Key would later write,
			 an American flag still flying over Fort McHenry after the horrific
			 attack;
		Whereas Francis Scott Key immortalized the event in a poem
			 entitled Defense of Fort McHenry, which was later set to music
			 and called The Star-Spangled Banner;
		Whereas The Star-Spangled Banner became the
			 national anthem of the United States on March 3, 1931, when President Herbert
			 Hoover signed Public Law 71–823;
		Whereas General Andrew Jackson, who would later become the
			 seventh President of the United States, won the Battle of Horsehoe Bend and
			 then triumphed in the decisive Battle of New Orleans, which, although fought
			 after the signing of the Treaty of Ghent, was a great source of pride to the
			 young United States and provided momentum for growth and prosperity in the
			 years that would follow;
		Whereas, since 1916, the people of the United States have
			 entrusted the National Park Service with the care of national parks and sites
			 of historical significance to the country, including Fort McHenry and more than
			 30 other sites and National Heritage Areas that tell the story of the War of
			 1812;
		Whereas the diverse historic sites relating to the War of
			 1812 include homes, battlefields, and landscapes that highlight the
			 contributions made by a wide range of people in the United States during the
			 war;
		Whereas one such historic site is the Fort McHenry
			 National Monument and Historic Shrine, the birthplace of The Star
			 Spangled Banner, where the symbols of both the flag and the national
			 anthem of the United States come together;
		Whereas the people of the United States are grateful for
			 the rights defended through hard fighting during the War of 1812 by the United
			 States Army, Navy, Marine Corps, and Revenue Marine Service, and State
			 militias, including the protection of United States citizens at home and
			 abroad, unrestricted trade, free and open ports, and the protection of the
			 territorial integrity of the United States against aggression; and
		Whereas, during the bicentennial years of the War of 1812
			 and The Star Spangled Banner, it is fitting that the bravery and
			 steadfast determination of the United States land and maritime forces be
			 celebrated by the grateful people of the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the memory
			 of all the people of the United States who came together during the War of
			 1812, particularly the fallen heroes who gave their lives during the
			 Second War of Independence;
			(2)commends the men
			 and women of the United States Army, Navy, Marine Corps, Air Force, and Coast
			 Guard, and the State National Guards, who preserve the ideals of freedom,
			 democracy, and the pursuit of happiness that were guaranteed by the victories
			 of the War of 1812;
			(3)congratulates the
			 Armed Forces of the United States, the National Parks Service, the Maryland War
			 of 1812 Bicentennial Commission, and all other organizations and individuals
			 who are involved in preserving and promoting the history of this great country,
			 and supports their commemoration of the War of 1812 and The Star
			 Spangled Banner; and
			(4)calls on all
			 people of the United States to join in the commemoration of the bicentennial of
			 the War of 1812 and The Star Spangled Banner in events
			 throughout the United States, to celebrate that at the end of the war, as
			 Francis Scott Key wrote, our flag was still there.
			
